Bloodworth, J.
1. The excerpt from the charge of which complaint is made in the special ground of the motion for a new trial does not express or intimate the opinion of the presiding judge “as to what has or has not been proved or as to the guilt of the accused,” and, when read in connection with the entire charge, contains no error which requires this court to reverse the judgment of the trial court.
2. The verdict rendered is approved by the trial judge, and there is ample evidence to support it.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.

C. W. Worrill, W. B. Parks, for plaintiff in error.
B. T. Castellow, solicitor-general, R. R. Arnold, contra.